In a proceeding to invalidate petitions designating respondents Edward J. Fennell and Dorothy Schwartz as candidates in the Democratic Party Primary Election to be held on June 23, 1970 for the Party position of District Leader, Male and Female respectively, of the 29th Assembly District, Part A, Queens County, the appeal is from a judgment of the Supreme Court, Queens County, entered June 16, 1970, which denied the application and dismissed the petition. Judgment affirmed, without costs. No opinion. Christ, P. J., Hopkins, Kleinfeld, Brennan and Benjamin, JJ., concur.